Citation Nr: 1327326	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  09-45 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for post-operative residuals of a trimalleolar fracture of the right ankle with traumatic arthritis, currently rated at 20 percent disabling.

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from June 1976 to December 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and New Orleans, Louisiana.  A December 2007 rating decision by the St. Louis RO, in pertinent part, denied entitlement to a rating for the right ankle disorder.  A March 2010 rating decision by the New Orleans, Louisiana, RO denied entitlement to a total disability rating on the basis of individual unemployability (TDIU).  The New Orleans RO maintains jurisdiction of the claims file.

The Veteran did not submit a notice of disagreement (NOD) with the March 2010 rating decision.  Nonetheless, in as much as he has consistently asserted that he seeks the highest possible rating, and that he is unable to work due to his disability, the Board in fact has jurisdiction of the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran provided testimony at a Board hearing via video conference in June 2011, with the Veteran sitting at the local RO, and the undersigned Veterans Law Judge sitting at the Board's Central Office in Washington, DC.  A transcript of the hearing testimony is of record and has been reviewed.

The Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both the Virtual and paper claims file in reaching the decision below.

In January 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC.  The appeal is again REMANDED to the RO via the AMC.  The Veteran will be advised if further action is required on his part.


REMAND

The Veteran is potentially entitled to an increased ankle on the basis of loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2012).  In its previous remand the Board sought an opinion as to whether the Veteran would be equally well served by amputation (a definition of loss of use contained in 38 C.F.R. § 4.63 (2012)).  The remand instructed that the examiner should provide reasons for the opinion.  In June 2012 a VA examiner provided a negative opinion, but did not provide any reasons.  The Board must insure that its remand instructions are complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded separate orthopedic and neurologic examinations on the same day.  The findings diverge in significant ways.  For instance the orthopedic examiner found that muscle strength in dorsiflexion and plantar flexion was 5/5 while the neurologic examiner found that plantar flexion was diminished at 3/5/

The neurologic examination reports significant neurologic symptoms in the right lower extremities including severe pain, paresthesias/dyesthesia, and numbness as well as decresed sensation.  It is not clear if these symptoms were related to the ankle disability or to other right lower extremity disabilities.  In any event, the examiner went on; however, to indicate that all nerves were normal.  Clarification is needed.

In July 2012, the RO granted service connection for pain disorder; major depressive disorder (which it found was in remission); and opiate dependence. It evaluated the disability as noncompensable.  VA outpatient treatment records show that the Veteran was given a GAF for the combination of anxiety and pain disorders that was indicative of a moderate disability while the June 2012 VA examiner assigned a GAF that was indicative of mild disability.  

The VA orthopedic examiner opined in June 2012 that the ankle disability did not cause unemployability and that it would not prevent sedentary employment.  The VA psychiatric examiner provided an opinion that the Veteran was not unemployable by reason of his mental disorders.  VA is required; however, to consider whether the service connected disabilities in combination would render him unemployable.

Accordingly, this case is REMANDED for the following:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Obtain all records of the Veteran's VA treatment for ankle and psychiatric disabilities since March 2012.

3.  Then ask the examiner who provided the June 2012 neurologic examination to reconcile the reports of severe neurologic symptoms with the reports that the peripheral nerves were all normal.  The examiner should specify which, if any of the symptoms were related to the right ankle disability.  If it is not possible to obtain an answer to these questions, afford the Veteran a new VA neurologic examination to determine whether there is any neurologic disability associated with the service connected right ankle disability, and the severity of any such disability.

4.  After obtaining outstanding records and affording the Veteran an opportunity to furnish a formal application for TDIU; he should be afforded a VA examination to determine whether the combination of his service connected disabilities would prevent him from maintaining gainful employment (paying above the poverty level for one person) that his education and experience would otherwise qualify him.

5.  Review the examination addenda and reports to insure that they contain all information sought in this remand.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




